DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16 recites the limitation "of when the angular positions occur" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "of when angular positions occur" and suggests amending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2017013051 Aarts et al., hereinafter “Aarts”.
Regarding claim 1, Aarts discloses a system having circadian rhythm monitoring and regulation capabilities (Abstract) comprising: a light sensor (Page 7, lines 16-25), the light sensor worn by a user near eye level (Page 8, lines 3-4; it is mounted on a head-mounted device, which as shown in Figure 1, is worn near eye level) thereof to collect calibrated, ecological light-dark exposure patterns (Page 8, lines 5-8); an activity sensor (Page 7, lines 28-29), worn by the user to collect indicators of activity (Page 7, lines 28-34 and Page 8, lines 1-2); a mobile computing device (Page 9, lines 9-14) having an App (Page 10, lines 4-11, Page 10, lines 31-34, and Page 11, lines 1-4) being locatable remotely from the light sensor and activity sensor (Refer to Page 9, lines 9-18, that discuss that the sensors can relay data to a remote source using wireless connection and therefore they do not need to coexist in the same location. See also Page 11, lines 16-20) that connects to the sensors (Page 9, lines 9-14) and computes light recommendation treatment for the user, based on the mutual collected light-dark exposure patterns and collected indictors of activity (Page 7, lines 28-34 and Page 8, lines 1-2 and Page 8, lines 9-19; these sections state that the visual stimulations are determined based on both types of data); and light therapy treatment goggles (Page 11, lines 1-2, Page 12, line 34, and Page 13, lines 1-3) worn by the user at recommended times and intervals as established by the App (Page 7, lines 16-34, Page 20, lines 33-34, and Page 21, lines 1-15).
Regarding claim 2, Aarts discloses the light sensor and activity sensor are wirelessly connected to the mobile computing device (Page 7, line 34, Page 8, line 1, and Page 9, lines 11-14).
Regarding claim 7, Aarts discloses the system continuously monitors circadian stimulus using the light sensor (Page 7, lines 16-28 and Page 8, lines 5-8; the light sensors are continuously measuring circadian stimulus (light and dark stimuli’s) during the stimulation), which can be located remote from head of user (Page 4, lines 11-13 and Page 7, line 34 and Page 8, lines 1-2; can be on the wrist).
Regarding claim 8, Aarts discloses the system continuously monitors physiological signals using the activity sensor (Page 7, lines 28-34 and Page 11, lines 5-15).
Regarding claim 9, Aarts discloses the system uses personal light exposures (Page 7, lines 18-28) detected by the light sensor to predict circadian phases (Page 7, lines 18-28 and Page 8, lines 3-8), and the computing device determines a solar phase (Page 8, lines 3-4).
Regarding claim 11, Aarts discloses the light therapy goggles (Page 11, lines 1-2, Page 12, line 34, and Page 13, lines 1-3) include blue LED lights (Page 5, lines 23-25) and are worn by the user (Page 7, lines 16-28) when instructed by the App (Page 10, lines 8-11).
Regarding claim 13, Aarts discloses a method of monitoring and regulating circadian rhythm (Abstract) comprising the steps of: providing a light sensor (Page 7, lines 16-25); a user wearing the light sensor near eye level (Page 8, lines 3-4; it is mounted on a head-mounted device, which as shown in Figure 1, is worn near eye level) to collect calibrated, ecological light-dark exposure patterns (Page 8, lines 5-8)`; providing an activity sensor (Page 7, lines 28-29); the user wearing the activity sensor to collect indicators of activity (Page 7, lines 28-34 and Page 8, lines 1-2); providing a mobile computing device (Page 9, lines 9-14) having an App (Page 10, lines 4-11, Page 10, lines 31-34, and Page 11, lines 1-4) that is connected to the sensors (Page 9, lines 9-14); the computing device determines a solar phase (Page 8, lines 3-4); computing light recommendation treatment for the user, based on collected light-dark exposure patterns and collected indictors of activity (Page 7, lines 28-34 and Page 8, lines 1-2 and Page 8, lines 9-19); providing light therapy treatment goggles (Page 11, lines 1-2, Page 12, line 34, and Page 13, lines 1-3); and the user wearing the light treatment goggles at recommended times and intervals as established by the App (Page 7, lines 16-34, Page 20, lines 33-34, and Page 21, lines 1-15).
Regarding claim 15, Aarts discloses the steps of: continuously monitoring circadian stimulus using the light sensor (Page 7, lines 16-28 and Page 8, lines 5-8; the light sensors are continuously measuring circadian stimulus (light and dark stimuli’s) during the stimulation); continuously monitoring physiological signals using the activity sensor (Page 7, lines 28-34 and Page 11, lines 5-15); and using the continuously monitored circadian stimulus and physiological signals intermittently (Page 7, lines 7-15, it is possible to use intervals of data).
Regarding claim 17, Aarts discloses the steps of: providing blue LED lights (Page 5, lines 23-25) in the light therapy goggles (Page 11, lines 1-2, Page 12, line 34, and Page 13, lines 1-3); and the user wearing the light therapy goggles (Page 7, lines 16-28) when instructed by the App (Page 10, lines 8-11).
Regarding claim 19, Aarts discloses the steps of: detecting personal light exposures (Page 7, lines 18-28) using the light sensor; and predicting circadian phases using the detected light exposures (Page 7, lines 18-28 and Page 8, lines 3-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017013051 Aarts et al., hereinafter “Aarts”, in view of WO 2013184627 Julius et al., hereinafter “Julius”.
Regarding claim 3, Aarts discloses the App (Page 10, lines 8-11) includes a circadian stimulator oscillator to deliver a light prescription to delay or advance a circadian phase of the user (Page 3, lines 11-20, Page 4, lines 13-16, Page 9, lines 26-34, Page 10, lines 1-3, and Page 18, lines 10-13).
Aarts does not explicitly disclose includes a circadian stimulator oscillator.
However, Julius discloses a system and method that monitor and regulate the circadian rhythm (Abstract) and teaches a circadian stimulator oscillator (Para 54 and 76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned that the application includes a circadian stimulator oscillator as taught by Julius, in the invention of Aarts, in order to predict the circadian phase shift due to light or other input stimuli (Julius; Para 76).	
Regarding claim 4, Aarts discloses the App (Page 10, lines 8-11).
Aarts does not disclose a modified Kronauer model of human circadian entrainment.
However, Julius teaches a modified Kronauer model of human circadian entrainment (Para 54, 76, and 85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned that the application includes a modified Kronauer model of human circadian entrainment as taught by Julius, in the invention of Aarts, in order to predict the circadian phase shift due to light or other input stimuli (Julius; Para 76).
Regarding claim 10, Aarts discloses phase shifts are determined from time of day differences (Page 8, lines 5-8). 
Aarts does not disclose when angular positions occur on a circadian stimulator oscillator model.
However, Julius teaches angular positions occur on a circadian stimulator oscillator model (Para 76, 85, and 117).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned angular positions occur on a circadian stimulator oscillator model as taught by Julius, in the invention of Aarts, in order to predict the circadian phase shift due to light or other input stimuli (Julius; Para 76).
Regarding claim 14, Aarts discloses the steps of: providing a circadian stimulator oscillator (Page 3, lines 11-20, Page 4, lines 13-16, Page 9, lines 26-34, Page 10, lines 1-3, and Page 18, lines 10-13) in the App (Page 10, lines 8-11); and delivering a light prescription to delay or advance a circadian phase of the user (Page 3, lines 11-20, Page 4, lines 13-16, Page 9, lines 26-34, Page 10, lines 1-3, and Page 18, lines 10-13).
Aarts does not explicitly disclose includes a circadian stimulator oscillator.
However, Julius discloses a system and method that monitor and regulate the circadian rhythm (Abstract) and teaches a circadian stimulator oscillator (Para 54 and 76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned that the application includes a circadian stimulator oscillator as taught by Julius, in the invention of Aarts, in order to predict the circadian phase shift due to light or other input stimuli (Julius; Para 76).
Regarding claim 16, Aarts discloses the step of determining phase shifts from time of day differences Page 8, lines 5-8).
Aarts does not disclose when angular positions occur on a circadian stimulator oscillator model.
However, Julius teaches angular positions occur on a circadian stimulator oscillator model (Para 76, 85, and 117).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned angular positions occur on a circadian stimulator oscillator model as taught by Julius, in the invention of Aarts, in order to predict the circadian phase shift due to light or other input stimuli (Julius; Para 76).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017013051 Aarts et al., hereinafter “Aarts”, in view of US 2019/0098725 Sadwick et al., hereinafter “Sadwick”.
Regarding claim 5, Aarts discloses all the limitations of claim 1.
Aarts does not disclose dim light melatonin onset (DLMO) can be used as a marker of circadian phase.
However, Sadwick discloses a system and method for regulating the circadian rhythm (Para 149 and 171) and teaches dim light melatonin onset (DLMO) (Para 190) can be used as a marker of circadian phase (Para 190).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used DLMO as a marker of circadian phase as taught by Sadwick, in the invention of Aarts, in order to allow comparison of the circadian rhythm (Sadwick; Para 190).
Regarding claim 6, Aarts discloses all the limitations of claim 6.
Aarts does not disclose saliva samples are collected from the user for DMLO measurement.
However, Sadwick teaches saliva samples are collected from the user for DMLO measurement (Para 190).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used saliva samples are collected from the user for DMLO measurement as taught by Sadwick, in the invention of Aarts, in order to allow comparison of the circadian rhythm (Sadwick; Para 190).
Regarding claim 20, Aarts discloses all the limitations of claim 13.
Aarts does not disclose using dim light melatonin onset (DLMO) as a marker of circadian phase; and collecting saliva samples from the user for DLMO measurement.
However, Sadwick teaches using dim light melatonin onset (DLMO) (Para 190) as a marker of circadian phase (Para 190); and collecting saliva samples from the user for DLMO measurement (Para 190).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used DLMO as a marker of circadian phase as taught by Sadwick, in the invention of Aarts, in order to allow comparison of the circadian rhythm (Sadwick; Para 190).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017013051 Aarts et al., hereinafter “Aarts”, in view of WO 2018042218 Duvillard et al., hereinafter “Duvillard”.
Regarding claim 12, Aarts discloses all the limitations of claim 11. 
Aarts does not disclose the system includes orange-tinted glasses worn by the user as instructed by the App.
However, Duvillard discloses a device that prevents deviations from the cardiac cycle (Para 9) and teaches the system includes orange-tinted glasses worn by the user (Para 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included orange-tinted glasses as taught by Duvillard, in the invention of Aarts, in order to filter wavelengths of light and prevent deviations from the cardiac cycle (Duvillard; Para 7 and 9).
Regarding claim 18, Aarts discloses all the limitations of claim 17. 
Aarts does not disclose providing orange-tinted glasses; and the user wearing the orange-tinted glasses when instructed by the App.
However, Duvillard discloses providing orange-tinted glasses (Para 7); and the user wearing the orange-tinted glasses when instructed (Para 7) at least partially during the daytime (Para 7 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included orange-tinted glasses as taught by Duvillard, in the invention of Aarts, in order to filter wavelengths of light and prevent deviations from the cardiac cycle (Duvillard; Para 7 and 9).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
The 112b rejection of claim 16 remains held. No amendment or argument was made. 
Regarding the first argument made on record, nothing in the claims limits the device from being a head mounted system, in fact, the claims only state that the device is located near eye-level, therefore Aarts being a head-mounted device does not limit it from being used as a reference. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (the device not being a head-mounted system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In terms of the argument regarding, claims 1 and 7, regarding the co-location of the sensors and the computing device, examiner respectfully disagrees. Refer to Page 9, lines 9-18, that discuss that the sensors can relay data to a remote source using wireless connection and therefore they do not need to coexist in the same location. See also Page 11, lines 16-20. 
Regarding the argument of the limitation regarding the sensors, examiner does not fully understand the argument that is made. Applicant makes the argument that Aarts uses two different sensors to sense the light and activity and that they are not mutually used to determine the current circadian rhythm of the user, however, claim 1 first states that there are two sensors, one for activity and one for light, and uses the sensor data mutually to commute light recommendation treatment to the user. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (mutually used to determine the current circadian rhythm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Refer to the same paragraphs cited above Page 7, lines 28-34, Page 8, lines 1-2, and Page 8, lines 9-19; that state that both the light and activity data are used hand-in-hand to determine the visual stimulations to the user. Also, as presented in the above argument the sensors can be located remotely from the computing device, therefore respectfully examiner disagrees.
Regarding the argument of claims 9 and 13, examiner respectfully disagrees. See Page 8, lines 3-4 that discloses that the computing device determines the solar phase/cycle.

The argument of claim 11 is respectfully not clear.
The argument of claims 13 and 17, regarding the orange-tinted glasses is respectfully disagreed with. Nowhere in claims 13 and 17 does it state orange-tinted glasses. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (orange-tinted glasses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 3 and 4, examiner understands the argument, however, respectfully disagrees. Julius was relied upon as a reference that estimates circadian rhythm and teaches a circadian stimulator oscillator. Examiner did not state that Julius teaches light and activity signals. Do, however, refer to Paras 78-79 that disclose both signals used in measuring a circadian marker.
Regarding claims 10, 14, and 16, Julius discloses that the model can be a kronauer model, but can be a list of other models. Therefore, examiner holds the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792
/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792